Citation Nr: 1106633	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESSES AT HEARING ON APPEAL

The appellant and L. S.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to November 
1945.  He died in November 2002.  The appellant is his surviving 
spouse.

This appeal came before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied service 
connection for the cause of the Veteran's death.

In an April 2008 decision, the Board denied service connection 
for the cause of the Veteran's death.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2009 decision, the Court 
vacated the April 2008 Board decision, and remanded the case to 
the Board for further proceedings.

In July 2010, the Board requested a VA medical expert opinion 
addressing issues relevant to the case.  The Board received such 
a VA medical expert opinion in November 2010.  The appellant and 
her attorney were provided with a copy of the opinion and 
afforded an opportunity to submit additional evidence and 
argument.  No response was received.  The Board finds that 
evidence now in the claims file fulfills the Court's remand 
instructions, and that the assembled evidence is sufficient for 
the Board to proceed with review of the claim.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran had malaria during service.

2.  The Veteran did not have any chronic respiratory disorder 
during service.

3.  The Veteran did not have filariasis during service or after 
service.

4.  Bronchoalveolar carcinoma of the lung was diagnosed in 
October 2002, and was the cause of the Veteran's death in 
November 2002.

5.  The Veteran's malaria did not cause or contribute to causing 
respiratory disorders including bronchitis, asthma, COPD, or 
bronchoalveolar carcinoma of the lung.

6.  The Veteran's malaria did not cause or materially contribute 
to his death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310(a), 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, in a letter dated in April 2004, issued prior to 
the decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to substantiate 
a claim for service connection for the cause of the Veteran's 
death, as well as what information and evidence must be submitted 
by the appellant and what information and evidence would be 
obtained by VA.  A September 2007 letter advised the appellant 
how VA determines effective dates.  The Board notes that neither 
letter advised the appellant of the Veteran's service connected 
disabilities.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
However, such deficiency is harmless as the appellant had actual 
knowledge of the disabilities for which the Veteran was service 
connected.  In this regard, the appellant provided copies of old 
VA letters advising the Veteran of his service connected 
disabilities.  In addition, the rating decision on appeal advised 
her of the disabilities for which he was service connected.  The 
claim was readjudicated after that in a statement of the case.  
More importantly, the appellant has provided argument concerning 
how the Veteran's service-connected malaria ultimately resulted 
in the Veteran's death.  Accordingly, the appellant's actions 
during the course of the claim reflect her knowledge of the 
Veteran's service connected disabilities, and the evidence needed 
to substantiate a claim for service connection for the cause of 
death based upon such.  In addition, the Board notes that 
appellant's brief to the Court made no argument concerning any 
prejudice regarding a deficiency in VCAA notice, nor was any such 
argument made by appellant's counsel to the Board following the 
Court's remand, despite being afforded an opportunity to do so.  

The Board finds that VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant, 
including the Veteran's service treatment records, post-service 
treatment records, reports of medical examinations of the 
Veteran, medical articles, medical opinions, and the transcripts 
of hearings that the appellant had before an RO decision review 
officer in August 2005 and before the undersigned Veterans Law 
Judge in October 2007.

The appellant was notified and aware of the evidence needed to 
substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between the appellant and VA in obtaining such evidence.  The 
appellant has been an active participant in the claims process by 
providing medical articles, medical opinions, and hearing 
testimony.  Thus, she was provided with a meaningful opportunity 
to participate in the claims process and she has done so.  Any 
error in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the adjudication 
or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. 
at 121.  Thus, any such error is harmless and does not prohibit 
consideration of the claim.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for Cause of Death

The appellant is seeking service connection for the cause of the 
Veteran's death.  She essentially contends that pathogen exposure 
or disease during the Veteran's service led to post-service 
respiratory ailments, and ultimately led to the lung cancer that 
caused his death.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  Certain chronic 
disabilities, including malignant tumors, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Certain tropical 
diseases, including filariasis, are presumed to have been 
incurred in service if manifest to a compensable degree within a 
certain period following tropical service.  38 U.S.C.A. §1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, there 
must have been a causal connection.  38 C.F.R. § 3.312.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.

The Veteran's World War II service included service in the 
Philippines.  He was diagnosed with malaria during service.  His 
service treatment records do not show any respiratory complaints 
or treatment.  Soon after his separation from service, service 
connection was established for malaria.  During his lifetime, the 
Veteran claimed service connection for asthma, but the RO denied 
that claim.  The Veteran was diagnosed with bronchoalveolar 
carcinoma of the lung in October 2002.  He died in November 2002.  
The death certificate shows the cause of the Veteran's death as 
bronchoalveolar carcinoma of lung.  D. S. L., Jr., M.D., was the 
Veteran's attending physician, and he signed the death 
certificate.

The Veteran's service treatment records do not show lung cancer 
nor any chronic lung disorder.  The Veteran had malaria during 
service, but his service treatment records are silent as to 
filariasis.  Records of medical treatment of the Veteran after 
service do not show any treatment, finding, or suggestion of 
filariasis.  Medical records from the decades following the 
Veteran's service show long term treatment for respiratory 
complaints, including asthma.  There is no medical evidence 
suggesting the presence of lung cancer until many years after 
service.

Private medical records from 1977 show that the Veteran had right 
lung wheezing secondary to bronchitis.  He had treatment for 
asthma from as early as 1981.  Treatment records from 1999 
reflect that the Veteran had allergies and had chronic 
obstructive pulmonary disease (COPD).  In March 1999, he had a 
cerebrovascular accident (CVA).  In March 2002, he was treated 
with radioactive seed implants for carcinoma of the prostate.  
Later in 2002, he experienced chronic, persistent cough, sputum 
production, and shortness of breath.  In September 2002, he was 
admitted to a hospital for treatment of pneumonia.  It was 
reported that the Veteran was a nonsmoker.  A lung biopsy 
performed in October 2002 resulted in a diagnosis of well 
differentiated adenocarcinoma.

The appellant has submitted statements from Dr. L., the Veteran's 
attending physician.  In a February 2004 letter Dr. L. wrote:

[The Veteran] died from pulmonary 
bronchoalveolar carcinoma.  He had had 
interstitial lung disease prior to the 
subsequent diagnosis of carcinoma, a known cause 
of this type of tumor in a non-smoking 
individual.  The pulmonary interstitial process 
was directly related to lymphatic filariasis, 
which he contracted while serving in the 
military in the South Pacific during World War 
II.  Thus, it is highly suspected that the 
filariasis resulted in bronchoalveolar carcinoma 
many years later, and it is the carcinoma, which 
caused his death.

In a May 2004 letter, Dr. L. reported that he treated the Veteran 
from 1999 through 2002 for interstitial lung disease and, later, 
alveolar carcinoma of the lung.  Dr. L. stated that the Veteran 
had suffered from lung disease for many years prior to the times 
when Dr. L. treated him.  In a July 2004 letter, Dr. L. 
reiterated his earlier statements.  The appellant also submitted 
medical articles about filariasis.

The RO arranged for a VA physician to review the claims file and 
provide an opinion concerning the claim.  VA physician H. K., 
M.D., reviewed the claims file in September 2004.  Dr. K. noted 
that the Veteran was treated in service for malaria and for 
hookworm, and that there was no evidence in his records of 
filariasis.  Dr. K. specifically stated that filariasis is caused 
by Wuchereria bancrofti and Brugia malayi, or less often caused 
by microfilariae of Dirofilaria immitis.  This is a heartworm of 
dogs that rarely infests humans, but if it does, it causes 
fibrosis and fibrous nodules of the lung.  Dr. K. noted that 
there was no evidence of lymphangitis, acute or chronic, in the 
Veteran's medical records, nor was there evidence of 
elephantiasis, which is the long-term result of filaria.  Dr. K. 
noted the Veteran's history of asthma and COPD in the 1990s, and 
the later history of CVA and recurrent aspiration pneumonias, 
possible interstitial lung disease, and the diagnosis of lung 
carcinoma in 2002.  Dr. K. provided an opinion as follows:

[The Veteran's] bibasilar interstitial process 
was diagnosed after his CVA which resulted in 
recurrent aspiration pneumonias secondary to 
dysphasia from CVA.  Since there is no evidence 
of filaria infestation in his C-file and, 
therefore, no relation to his bronchoalveolar 
carcinoma.  It is unlikely that the malaria the 
veteran was service connected for resulted in 
the pulmonary carcinoma that was the cause of 
death.

In an April 2005 statement, the appellant reported that she and 
the Veteran were married in 1947.  She stated that she saw his 
condition change from having chills and fevers to not being able 
to breathe.  She related that the earliest diagnosis was 
asthmatic bronchitis.  She indicated that he had chronic 
difficulty breathing, and had progressively frequent and severe 
bronchial infections.  She asserted that his disease process 
continued from World War II through his death.

In the August 2005 hearing before an RO decision review officer, 
the appellant stated that from the late 1940s the Veteran 
developed filaria infections, and that the infections fluctuated 
but worsened over time.  She stated that his respiratory problems 
never completely resolved.  She noted that Dr. L., in his 
letters, related the Veteran's experiences in the service to the 
cause of his death.

In statements received in October 2005, the appellant wrote that 
in the mid 1950s the Veteran was hospitalized for several weeks 
with lung problems.  She reported that he continued to have 
respiratory problems the rest of his life.  She asserted that 
malaria and filariasis was the cause of the filariasis and 
carcinoma that caused that the Veteran's death.

In the October 2007 Travel Board hearing, the appellant reported 
that the Veteran had respiratory problems and infections for many 
years, for as long as she knew him, which was since 1947.  She 
stated that he was never a smoker.  The appellant's and Veteran's 
daughter recalled the Veteran's chronic difficulty breathing and 
frequent hospitalizations.  The appellant noted the connection 
that Dr. L. had drawn between filaria infection in service and 
the later development of lung cancer.

As noted above, the Board, in an April 2008, decision, denied 
service connection for the cause of the Veteran's death.  The 
appellant appealed the case to the Court.  In vacating the Board 
decision and remanding for further action, the Court noted that 
the 2004 VA opinion and the 2008 Board decision failed to 
consider whether the Veteran's service-connected malaria 
contributed to the development of lung disorders and thus 
contributed to causing the Veteran's death.  Thereafter, the 
Board requested a file review and opinions from a VA medical 
expert.

The claims file was reviewed by J. S., M.D., who is an infectious 
diseases specialist employed by VA.  Responding to the Board's 
questions, Dr. S. answered that it is not at least as likely as 
not that the Veteran's malaria and any malaria residuals caused 
or contributed to causing any of the Veteran's post-service 
chronic respiratory problems.  Dr. S. explained that malaria can 
cause acute but not chronic respiratory effects.

Dr. S. noted that the Veteran had a family history of asthma.  
Dr. S. noted that old chest x-rays did not show that the Veteran 
had interstitial lung disease, despite Dr. L.'s report to that 
effect.  Dr. S. stated that, contrary to Dr. L.'s report, there 
was no evidence that the Veteran had filariasis.  Dr. S. noted 
that the Veteran did not have laboratory findings typical of 
filariasis, and that filariasis is less common in servicemen than 
malaria.  Dr. S. concluded that there was no evidence that the 
Veteran even had filarial disease that could have caused his 
chronic asthma.

Dr. S. stated that malaria has no relationship to bronchoalveolar 
carcinoma.  Dr. S. opined that therefore it is not at least as 
likely as not that the Veteran's malaria or its residuals caused 
or contributed to causing his bronchoalveolar carcinoma.  Dr. S. 
stated that filaria could cause interstitial lung disease, and 
that interstitial lung disease could, in a small number of 
patients, predispose a patient to bronchoalveolar carcinoma.  Dr. 
S. found, however, that the evidence did not show that the 
Veteran had filarial disease or interstitial lung disease.

The final question that Dr. S. answered is whether it is at least 
as likely as not that the effects or residuals of the Veteran's 
malaria in any way substantially or materially contributed to 
causing the Veteran's death.  Dr. S. answered, "There is no way 
that the malaria could have contributed to his asthma, chronic 
lung disease, cancer, and ultimate death."

There is no evidence that the Veteran had lung cancer during 
service or the year following service.  His lung cancer was 
diagnosed in 2002, more than fifty years after service.  The 
history provided by the appellant and the Veteran's medical 
records amply demonstrate that, after service, the Veteran did 
have respiratory problems.  As to respiratory disorder or 
disorders during service, the service treatment records do not 
show any respiratory complaint or problem.  The appellant did not 
know the Veteran until after his separation from service, and 
thus could not witness symptoms during service.  The 
preponderance of the evidence is against a finding that the 
Veteran had a respiratory disorder during service.

The appellant has claimed that the Veteran had filariasis during 
service, and Dr. L. suggested that the Veteran contracted 
filariasis during service.  The Veteran's service treatment 
records, however, are silent regarding filariasis.  The claims 
file does not contain any records of medical treatment of the 
Veteran during the year following his service, so there is no 
medical evidence as to whether he had filariasis during that 
year.  Notably, however, none of the assembled medical records 
from during the Veteran's lifetime contains any finding, 
suggestion, or mention of filariasis.  Dr. L. opined that 
filariasis contracted during service likely caused interstitial 
lung disease, and that the interstitial lung disease likely 
caused his lung cancer.  Conversely, Drs. K. and S. each noted 
that the Veteran did not have conditions that typically result 
from filariasis.  Dr. S., an infectious diseases expert, noted 
that filariasis is less common in servicemen than malaria.  Drs. 
L., K., and S. are all physicians competent to address medical 
causation.  The findings of Drs. K. and S. were informed by 
review of the Veteran's history as assembled in the claims file 
and they provided a rationale for their conclusions.  
Accordingly, great probative value is assigned to these opinions.  

Dr. L., however, provides no explanation for his medical opinion 
that the Veteran contracted lymphatic filariasis in service.  He 
reported he began treating the Veteran in 1999, which is more 
than 50 years after the Veteran's discharge from service.  Thus, 
while he was a treating provider, he could not have observed or 
treated the Veteran during service or within one year following 
discharge from service.  Accordingly, as his opinion is not 
supported by the contemporaneous service records, or other 
assembled evidence, and provides no medical explanation for his 
conclusion that the Veteran had filariasis in service, the 
opinion is entitled to little, if any probative weight.  The 
Board notes that the weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board acknowledges the appellant's contentions that the 
medical articles submitted show that filariasis is difficult to 
diagnose.  The Board also notes that during the course of the 
claim the Veteran's prior representative argued that 38 U.S.C.A. 
§ 1154(b) regarding combat veterans should apply.  In this 
regard, section 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active service during a 
period of war, campaign or expedition, the VA Secretary shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition or hardship of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
However, section 1154(b) only serves to lighten the evidentiary 
requirement for showing service incurrence of an injury or 
disease; it does not lighten the evidentiary requirements for 
competent evidence demonstrating present disability or a nexus 
between present disability and some remote injury or disease of 
active service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 
138 (1997) ("[s]ection 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease or 
injury was incurred or aggravated in service but not a basis to 
link etiologically the condition in service to the current 
condition").  

While the lack of a diagnosis of filariasis in service is not 
dispositive, the lack of any post service medical evidence 
indicating symptoms or findings consistent with the disease is.  
As explained above, other than the conclusory statement by Dr. L. 
that the Veteran suffered from lymphatic filariasis, there is no 
objective evidence in the record to support this contention.  
Specifically, none of the medical evidence reveals a diagnosis of 
the disorder objectively confirmed by testing, and both Dr. K. 
and Dr. S. explained why the medical evidence was not consistent 
with a conclusion that the Veteran had filariasis.  The Board has 
found the opinions from the VA physicians to be more probative 
than the opinion from Dr. L.  Accordingly, the preponderance of 
the evidence shows that the Veteran did not have filariasis 
during or after service.

The Veteran did have malaria that was incurred in service.  Drs. 
K. and S. each competently and credibly opined that the malaria 
did not directly cause the Veteran's lung cancer.  Dr. S. also 
concluded that it is not at least as likely as not that the 
malaria contributed to causing the lung cancer.  The Board finds 
that those opinions are convincing.  There is no medical opinion 
to the contrary.

The appellant's claim is also based on the theory that the 
Veteran's service-connected malaria caused or contributed to 
causing post-service respiratory disorders other than cancer, and 
that the non-cancer respiratory disorders contributed to causing 
the lung cancer.  The appellant is competent to report the 
outward signs of the Veteran's respiratory problems.  She reports 
his long history of difficulty breathing, extending back perhaps 
as far as the late 1940s.  She recalls hospital treatment in the 
1950s for lung problems, and medical records from the 1970s 
forward show treatment for respiratory problems, with findings of 
bronchitis, asthma, and COPD.  In those treatment records, the 
clinicians did not relate the respiratory disorders to the 
Veteran's history of malaria.  Dr. S., an infectious diseases 
specialist, explained that malaria does not cause chronic 
respiratory effects.  Dr. S.'s expertise and explanations give 
great probative weight to her opinion that the Veteran's malaria 
did not cause or contribute to causing the post-service asthma or 
lung disease.  Again, there is no medical opinion to the 
contrary.

While the appellant believes the Veteran's death is related to 
the malaria he contracted in service or that he contracted 
filariasis in service, there is no indication that she has any 
medical training or expertise in diagnosing infectious or 
respiratory diseases or determining their etiology.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  In any event, the Board finds the medical 
opinions from the VA physicians, one of whom is an infectious 
disease specialist, to be of greater probative value than the lay 
assertions of the appellant.  

In summary, a respiratory disease or cancer was not shown in 
service or for many years thereafter, and the preponderance of 
the evidence fails to link the Veteran's death from lung cancer 
to service or a service connected disability.  Accordingly, the 
claim for service connection for the cause of the Veteran's death 
is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


